Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered May 8, 1986, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
The questions of whether the police officers were justified in stopping the livery cab in which the defendant was a passenger and whether they were justified in searching the defendant hinged upon the credibility of the witnesses. As such, we perceive no reason to overturn the determination of the hearing court. "Issues of credibility are primarily for the hearing court and its findings should be upheld unless they are clearly erroneous” (People v Armstead, 98 AD2d 726; see also, People v Garafolo, 44 AD2d 86).
Under the circumstances of this case, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Kunzeman, Spatt and Rosenblatt, JJ., concur.